Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of the paper scrap pushing structure having a plurality of spindle flaps and paddle pushing segments recited in Claim 6 and its dependents must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: synchronous transmission device 9, inner sleeve 41, outer sleeve 42, side plates 10, and paper pushing unit 11.
The drawings are further objected to because Figure 9 shows reference character 1, which designates the rotating shaft, but according to the specification, the feature being shown in this figure is the spindle, which is designated by reference character 100 ([0049] lines 5-7).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 6, the limitation “the rotating shaft” in line 9 (Claim 1) and lines 4-5 and 11 (Claim 6) does not have antecedent basis in the claims. Examiner notes that, based on the recited function of the rotating shaft in the claims (driving the paddle pushing segment and spindle flap) and paragraphs [0049]-[0050] of the specification, it appears that this limitation is meant to refer to the spindle, so for examination purposes the rotating shaft and the spindle will be interpreted to be the same element.
Claims 2-5 are rejected by virtue of their dependence upon Claim 1.
Further regarding Claim 6, the scope of the limitation “the spindle flap” in lines 12-13 is unclear. In line 3 of the claim, a plurality of spindle flaps is positively recited; is the limitation of lines 12-13 meant to reference all of the spindle flaps, or only one?
Regarding Claims 8 and 9, the scope of the limitation “the spindle flap” in line 2 of each claim is unclear. Claim 6, from which both Claims 8 and 9 depend, positively recites a plurality of spindle flaps; is the limitation of Claims 8 and 9 meant to reference all of the spindle flaps, or only one?
Regarding Claim 10, the limitations “the plurality of spindle flaps” and “the plurality of paddle pushing segments” do not have antecedent basis in the claim. Claim 1, from which Claim 10 depends, only recites one of each component, not a plurality. Examiner notes that in the parent application, Claim 25, which appears to be analogous to Claim 10 of the instant application, depended from Claim 21, which is analogous to Claim 6 of the instant application, so for examination purposes, it will be assumed that Claim 10 is meant to depend from Claim 6, and not Claim 1.
Regarding Claims 11 and 12, the limitation “the rotating spindle” in lines 2-3 (Claim 11) and lines 4-5 (Claim 12) does not have sufficient antecedent basis in the claims. Claim 6, from which both Claims 11 and 12 depend, positively recites a spindle, but does not recite that the spindle is rotating.
Further regarding Claim 11, the limitation “the two sides of the paper shredder” does not have antecedent basis in the claim.
Claim 7 is rejected by virtue of its dependence upon Claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,875,029 to Tsai et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of Claim 1 of the instant application are found in Claim 1 of Tsai. The difference between Claim 1 of the instant application and Claim 1 of Tsai is that Tsai includes many more elements and is thus much more specific. Thus the invention of Claim 1 of Tsai is in effect a “species” of the “generic” invention of Claim 1 of the instant application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since Claim 1 of the instant application is anticipated by Claim 1 of Tsai, it is not patentably distinct from Claim 1 of Tsai.
Examiner note: Claim 1 of the instant application uses differing nomenclature than Claim 1 of Tsai for several of the claimed elements (e.g. “spindle” instead of “common rotating shaft,” “spindle flap” instead of “connecting rod,” and “paddle pushing segment” instead of “paper pushing rod”), but because Claim 1 does not recite any structural limitations for these elements that patentably distinguish them from those found in Claim 1 of Tsai, Claim 1 is anticipated by Claim 1 of Tsai.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada (JP 2009213950, provided by Applicant). For text citations of Takada, refer to the machine translation provided by the Applicant as Non Patent Literature.
Regarding Claim 1, Takada discloses (Figures 1-2) a paper scrap pushing structure of a paper shredder, comprising: a paper pushing unit (paper leveling member 5), including a spindle (see Annotated Figure 1 below) having a longitudinal axis; a spindle flap (see Annotated Figure 1 below) coupled along the longitudinal axis to the spindle; and a paddle pushing segment (paper leveling portion 5a) coupled to the spindle flap, wherein the spindle is arranged under a paper outlet of the paper shredder (clearly seen in Figure 1) and is in linkage with a paper shredder cutter shaft (cutter main drive shaft 3) through a synchronous transmission device (assembly of driving piece 6, pulley 8, drive arm 10, and coil spring 12), and wherein when the rotating shaft (see Annotated Figure 1 below) rotates, the rotating shaft drives the paddle pushing segment to move in the circumferential direction along with the spindle flap (shown by arrow in Figure 2), removing paper scraps at the top of a paper scrap pile in a shredded paper waste bin ([0015] lines 5-7).

    PNG
    media_image1.png
    278
    561
    media_image1.png
    Greyscale

Takada Annotated Figure 1
Regarding Claim 2, Takada discloses (Figure 1) that the spindle flap (see Annotated Figure 1 above) is integral with the spindle (see Annotated Figure 1 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takada as applied to Claims 1 and 2 above, and further in view of Tschukan et al., hereinafter Tschukan (DE 102017118889, provided by Applicant). For text citations of Tschukan, refer to the machine translation provided by the Applicant as Non Patent Literature.
Regarding Claims 3 and 4, Takada does not disclose that the paddle pushing segment is pinned to the spindle flap in a hinged arrangement. Tschukan teaches (Figure 3) a paper scrap pushing structure (compressor device 42) of a paper shredder (document shredder 10) comprising a spindle (rod 56), a spindle flap (assembly of connecting rods 44 and 54) coupled to the spindle, and a paddle pushing segment (assembly of compressor rod 46 and connecting rods 50) coupled to the spindle flap, wherein the paddle pushing segment is pinned to the spindle flap in a hinged arrangement ([0018] lines 5-7; connecting rod 50 is coupled to connecting rod 54 pivotably, i.e. in a hinged arrangement). The purpose of this hinged arrangement is to allow the paddle pushing segment to move in both vertical and horizontal directions in order to both compress and disperse the paper scraps ([0009] lines 5-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the paper scrap pushing structure disclosed by Takada such that the paddle pushing segment is pinned to the spindle flap in a hinged arrangement, as taught by Tschukan, in order to more effectively compress and disperse the paper scraps.
Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takada in view of Chen et al., hereinafter Chen (CN 202129130, provided by Applicant). For text citations of Chen, refer to the machine translation provided by the Applicant as Non Patent Literature.
Regarding Claim 5, Takada is silent to the material from which the spindle, spindle flap, or the paddle pushing segment is made. Chen teaches (Figure 4) a paper scrap pushing structure for a paper shredder comprising a paper pushing unit including a spindle (rotating shaft 2), a spindle flap (base of dividing blade 1) coupled to the spindle, and a paddle pushing segment (dividing blade 1) coupled to the spindle flap, wherein the spindle flap and the paddle pushing segment are made of plastic or metal ([0027] lines 1-2). As the spindle flap and paddle pushing segment of Takada must be made from something, and plastic and metal are known materials in the art for these types of components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the paper scrap pushing structure disclosed by Takada such that the spindle flap and the paddle pushing segment are made of plastic or of metal, as taught by Chen. Examiner note: the claim as set forth only requires one of the spindle, spindle flap, or paddle pushing segment to be made from one of plastic, rubber, or metal, so the combination of Takada and Chen meets all the requirements.
Regarding Claim 6, Takada discloses (Figures 1-2) a paper scrap pushing structure (paper leveling member 5) of a paper shredder, comprising: a spindle (see Annotated Figure 1 above) having a longitudinal axis; a spindle flap (see Annotated Figure 1 above) coupled along the longitudinal axis to the spindle; and a paddle pushing segment (paper leveling portion 5a) coupled to the spindle flap, wherein the spindle is arranged under a paper outlet of the paper shredder (clearly seen in Figure 1) and is in linkage with a paper shredder cutter shaft (cutter main drive shaft 3) through a synchronous transmission device (assembly of driving piece 6, pulley 8, drive arm 10, and coil spring 12), and wherein when the rotating shaft (see Annotated Figure 1 above) rotates, the rotating shaft drives the paddle pushing segment to move in the circumferential direction along with the spindle flap (shown by arrow in Figure 2), removing paper scraps at the top of a paper scrap pile in a shredded paper waste bin ([0015] lines 5-7).
Takada does not disclose a plurality of spindle flaps coupled to the spindle with a plurality of paddle pushing segments coupled thereto. Chen teaches (Figure 4) a paper scrap pushing structure of a paper shredder, comprising: a spindle (rotating shaft 2) having a longitudinal axis, a plurality of spindle flaps (base sections of dividing blades 1) coupled to the spindle, spaced apart, and arranged in parallel to the longitudinal axis in the circumferential direction of the rotating shaft at intervals ([0009] lines 1-2), and a plurality of paddle pushing segments (dividing blades 1) coupled to respective ones of the spindle flaps. This configuration allows for a more efficient removal of the paper scraps from the top of the pile ([0025] line 3 - [0026] line 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the paper scrap pushing structure disclosed by Takada such that it comprises a plurality of spindle flaps coupled to the spindle, spaced apart, and arranged in parallel to the longitudinal axis of the rotating shaft at intervals and a plurality of paddle pushing segments coupled to respective ones of the plurality of spindle flaps, as taught by Chen, in order to improve the efficiency of the paper scrap removal operation. 
Examiner note: when the combination of Takada and Chen is made, when the rotating shaft rotates, it will drive the plurality of paddle pushing segments to move in the circumferential direction along with the spindle flaps, removing paper scraps at the top of a paper scrap pile in a shredded paper waste bin.
Regarding Claim 7, Takada discloses (Figure 1) that the spindle flap (see Annotated Figure 1 above) is integral with the spindle (see Annotated Figure 1 above).
Regarding Claim 10, the modified Takada as discussed with reference to Claim 6 is silent to the material from which the spindle, spindle flap, or the paddle pushing segment is made. Chen further teaches (Figure 4) the plurality of spindle flaps (bases of dividing blades 1) and the plurality of paddle pushing segments are made of plastic or metal ([0027] lines 1-2). As these components of the modified Takada must be made from something, and plastic and metal are known materials in the art for these types of components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the paper scrap pushing structure disclosed by Takada and modified by Chen such that the plurality of spindle flaps and the plurality of paddle pushing segments are made of plastic or of metal, as taught by Chen. Examiner note: the claim as set forth only requires one of the spindle, plurality of spindle flaps, or plurality of paddle pushing segments to be made from one of plastic, rubber, or metal, so the combination of Takada and Chen meets all the requirements.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takada in view of Chen as applied to Claims 6 and 7 above, and further in view of Tschukan.
Regarding Claims 8 and 9, Takada does not disclose that the paddle pushing segment is pinned to the spindle flap in a hinged arrangement. Tschukan teaches (Figure 3) a paper scrap pushing structure (compressor device 42) of a paper shredder (document shredder 10) comprising a spindle (rod 56), a spindle flap (assembly of connecting rods 44 and 54) coupled to the spindle, and a paddle pushing segment (assembly of compressor rod 46 and connecting rods 50) coupled to the spindle flap, wherein the paddle pushing segment is pinned to the spindle flap in a hinged arrangement ([0018] lines 5-7; connecting rod 50 is coupled to connecting rod 54 pivotably, i.e. in a hinged arrangement). The purpose of this hinged arrangement is to allow the paddle pushing segment to move in both vertical and horizontal directions in order to both compress and disperse the paper scraps ([0009] lines 5-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the paper scrap pushing structure disclosed by Takada and modified by Chen such that each of the paddle pushing segments is pinned to the spindle flap in a hanged arrangement, as taught by Tschukan, in order to more effectively compress and disperse the paper scraps.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takada as applied to Claim 1 above, and further in view of Jiang (US 2011/0297767).
Regarding Claim 11, Takada does not disclose that the synchronous transmission device includes a gear set. Jiang teaches (Figures 1-3) a paper scrap processing structure of a paper shredder comprising a spindle (paper-feeding wheels 20) arranged under a paper outlet of the paper shredder ([0021] lines 1-2) and in linkage with a paper shredder cutter shaft (rotary shaft 11 with cutting blades 10) through a synchronous transmission device (transmission gear set 30), wherein the synchronous transmission device includes a gear set (primary/secondary/ speed-changing gears 31/32/33), wherein two opposing ends of the rotating spindle are coupled to gear shafts (paper-feeding wheel shafts 21 connected to secondary gears 32) arranged on the two sides of the paper shredder (seen in Figure 2), and wherein the rotating spindle is in synchronous linkage with the paper shredder cutter shaft through engaging movement of gears in the gear set (seen in Figure 3). The synchronous transmission device of Jiang performs the same function, i.e. rotating the spindle, as the synchronous transmission device disclosed by Takada, and has the additional benefit of being an overall simpler design with fewer components. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the paper scrap pushing structure disclosed by Takada by performing a simple substitution of the disclosed synchronous transmission device for that taught by Jiang, wherein the synchronous transmission device includes a gear set, wherein two opposing ends of the rotating spindle are coupled to gear shafts arranged on the two sides of the paper shredder, and wherein the rotating spindle is in synchronous linkage with the paper shredder cutter shaft through engaging movement of gears in the gear set.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takada as applied to Claim 1 above, and further in view of Chen with evidentiary teaching from Jiang.
Regarding Claim 12, Takada does not disclose that the synchronous transmission device includes gears or a synchronous belt. In the same field of endeavor, Chen teaches (Figure 4) a synchronous transmission device for a paper shredder including a cutter shaft gear (drive wheel 11) and a rotating spindle gear (wheel 3), wherein the cutter shaft gear is in synchronous linkage with the rotating spindle gear through a synchronous belt (rubber belt 12; [0028] lines 4-5). The synchronous transmission device of Chen performs the same function, i.e. rotating the spindle, as the synchronous transmission device disclosed by Takada, and has the additional benefit of being an overall simpler design with fewer components. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the paper scrap pushing structure disclosed by Takada by performing a simple substitution of the disclosed synchronous transmission device for that taught by Chen, wherein the synchronous transmission device includes a cutter shaft gear and a rotating spindle gear, wherein the cutter shaft gear is in synchronous linkage with the rotating spindle gear through a synchronous belt.
Further regarding Claim 12, the aforementioned combination of Takada and Chen does not teach that there are plural cutter shaft gears and rotating spindle gears, each of which being arranged at two opposing ends of their respective shafts; both Takada and Chen only show components of a synchronous transmission device arranged on one side of the paper shredder. However, one of ordinary skill in the art would understand that having gears on both ends of the paper shredder cutter shaft and the rotating spindle allows them to be driven from both ends instead of one, which reduces torque on the cutter shaft and spindle during operation and subsequent wear therefrom. The concept of this double-ended configuration is illustrated in Jiang (Figures 1-3), in which a synchronous transmission device (transmission gear set 30) for a paper shredder includes cutter shaft gears (primary gears 31) arranged at two opposing ends of a paper shredder cutter shaft (rotary shaft 11) and rotating spindle gears (secondary gears 32) arranged at two ends of a rotating spindle (paper-feeding wheels 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the synchronous transmission device in the paper scrap pushing structure disclosed by Takada and modified by Chen such that the cutter shaft gears are arranged at two opposite ends of the paper shredder cutter shaft and the rotating spindle gears are arranged at the two ends of the rotating spindle, in order to reduce the torque and subsequent wear therefrom on the spindle and the cutter shaft during operation, as is illustrated in Jiang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725